Order entered October 13, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00403-CV

                                PROFINITY, LLC, Appellant

                                               V.

                           ONE TECHNOLOGIES, L.P., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 12-03980-A

                                           ORDER
       We GRANT appellee/cross-appellant’s unopposed October 9, 2014 motion to extend

time to file brief and ORDER the brief be filed no later than November 20, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE